DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13’, 14’. 30a, 30b, 30c and 33’ (See Figure 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 19 are objected to because of the following informalities: 
As to claim 16, the claim reads “wherein the rings axially compressed mechanically” when it appears it should more appropriately read “wherein the rings are
As to claim 19, the claim reads “the pressurizable chamber is a housing whose the interior that encloses the support frame” when it appears it should more appropriately read “the pressurizable chamber is a housing with an interior that encloses the support frame” or the like.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 9 the claim introduces the limitation of “passages”; however, at line 17 the limitation of “at least one passage” is introduced.  It is therefore unclear as to if the at least one passage of line 17 intends to refer back to the passages of line 9 or to a new and separate limitation.  For the purpose of Examination the latter has been interpreted.  
Further as to claim 1, the claim recites the limitation “means forming a pressurizable chamber surrounding the compartments and into which each of the compartments opens via at least one passage through the corresponding ring”.  There is insufficient antecedent basis for the limitation “the corresponding ring”.  It is further important to note that any amendment to this claim would require 
As to claim 2, the claim introduces the limitation “primary passages”; however, claim 1, upon which claim 2 is dependent, already introduces both the limitation of “passages” at line 9 and limitation of “at least one passage” at line 17.  It is therefore unclear as to if the primary passages intends to refer back to the limitation of claim 1 line 9, refer back to the limitation of claim 1 line 17 or to introduce a new and separate limitations.  However, based upon a review of the disclosure as a whole, it has been interpreted to refer back to and narrow the limitation of claim 1 line 9.  
As to claim 3, the claim introduces the limitation “secondary passages”; however, claim 1, upon which claim 3 is dependent, already introduces both the limitation of “passages” at line 9 and limitation of “at least one passage” at line 17.  It is therefore unclear as to if the secondary passages intends to refer back to the limitation of claim 1 line 9, refer back to the limitation of claim 1 line 17 or to introduce a new and separate limitations.  However, based upon a review of the disclosure as a whole, it has been interpreted to refer back to and narrow the limitation of claim 1 line 9.  
As to claim 5, it is unclear as to what specifically is meant by “between same”.  However, for the purpose of Examination it has been interpreted to mean “between the rings” and not between specifically the inner edge region of the rings as support would not exist for this interpretation.  
As to claim 9, the claim recites the limitation “two of the passages to the pressurizable cell”; however, claim 1, upon which claim 9 is dependent, already introduces both the limitation of “passages” at line 9 and limitation of “at least one passage” at line 17.  It is therefore unclear as to if the limitation intends to refer back to the limitation of claim 1 line 9 or the limitation of claim 1 line 17.  However, for the purpose of Examination the latter has been interpreted.  
As to claim 10, the claim recites the limitation “the passages”; however, claim 1, upon which claim 9 is dependent, already introduces both the limitation of “passages” at line 9 and limitation of “at 
Further as to claim 10, the claim reads “The converter according to any one of the preceding claims, claim 1”, rendering it unclear as to which claim the claim intends to be dependent upon; however, for the purpose of Examination it has been interpreted to depend from claim 1.  
As to claim 19, the claim recites the limitation "the interior".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8-11, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,783,051 to Hirai et al. (Hirai).
As to claim 1, Hirai teaches an electrolysis cell, a convertor for converting electrical energy into chemical energy, comprising at least one electrochemically active planar cell (40) centered on an axis, electrically insulating coaxial rings, protective sheet (80) and gasket (70), at least in part radially surrounding the cell (40) and through which extends a supply structure with passages for conducting (70/80) and means forming a pressurizable chamber, pressure vessel (90), surrounding the compartments and means for filling the pressurizable chamber, inlet (90a) and outlet (90b), with a pressurized medium during operation of the converter for axially compressing the cell (Column 4, Line 46 to Column 5, Line 17; Column 7, Lines 47-67; Figures 1, 2 and 3).  Hirai further teaches that the pressurizable chamber is interconnected with the cell compartments, water exiting an anode side compartment and a cathode side compartment, through outlet passages (84/86/88/74/76/78) formed in the rings for the outlet of hydrogen with entrained water, oxygen with entrained water and water alone, wherein the water from each stream is recovered and recycled both to the pressurizable chamber and water inlet passages (82/72), thus each of the compartment indirectly opening to the pressurizable chamber via passages in each ring (Column 5, Line 39 to Column 6, Line 16; Column 8, Line 10 to Column 9, Line 15; Figures 1, 2, 3 and 5).  
As to claim 2, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the supply structure comprises primary passages (82/84/86/88/72/74/76/78) that extend axially to the cell through the rings (80/70) (Column 4, Line 46 to Column 6, Line 16; Figures 1, 2 and 3).  
As to claim 5, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the cell (40) is held, at least in part, with its outer edge region on an inner edge region of the rings (80/70) and held between the rings (80/70) (Figures 2 and 3).
As to claim 8, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the rings (80/70) are symmetrical relative to a central redial plane including the axis (Figures 1, 2 and 3).  
As to claim 9, Hirai teaches the apparatus of claim 1.  As discussed above, Hirai further teaches that each ring comprises a passage that indirectly connects to the pressurizable chamber, and thus that the apparatus comprises at least two passages to the pressurizable chamber present in the rings that radially delimit the compartments.
As to claim 10, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the passages (82/84/86/88/72/74/76/78) are of circularly arcuate section (Figure 1).  
As to claim 11, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the medium is water (Column 3, Lines 31-49).
As to claim 14, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the cells (40) are provided in plurality in a stack, an individual cell thus forming a cell segment of a cell module of two or more cell segments (Figures 2 and 3).
As to claim 15, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the apparatus comprises a plurality of the electrochemically active planar cell (40), each held between the coaxial rings (80/70) forming a support frame, with all the rings stacked concentrically on one another (Figures 1, 2 and 3).
As to claim 17, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the cell (40) consists of two electrodes and an ion-conducting membrane (10) between them, with the electrodes each being composed of a catalyst layer that abuts one side of the membrane (10), a porous electrically conductive power distributor (20) and an electrically conductive plate (30) sealing the interior of the cell against the pressure in the pressurizable chamber (90) (Column 4, Lines 47-61; Column 6, Line 59 to Column 7, Line 10; Figures 1, 2 and 3).
As to claim 18, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the support frame (80/70) has a circular cross section (Figure 1).
As to claim 19, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the means forming the pressurizable chamber (90) is a housing with an interior that encloses the support frame (80/70) (Figures 2 and 3).
As to claim 20, Hirai teaches the apparatus of claim 1.  As discussed above, Hirai teaches that the converter is an electrolyzer (Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0015059 to Haryu et al. (Haryu).
As to claims 12 and 13, Hirai teaches the apparatus of claim 1.  However, Hirai fails to further teach that the apparatus comprises springs electrically contacting the cell.  However, Haryu also discusses water electrolysis cell stacks and teaches that the apparatus should comprise a springs electrically contacting the cell in order to ensure tight contact between the cell components an prevent any displacement of the cell current collectors (Abstract; Paragraphs 0005,0009, 0030 and 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize springs in the cell of Hirai, between the current collector and the plate as in Haryu, in order to ensure tight contact between the cell components an prevent any displacement of the cell current collectors  as taught by Haryu.  Thus when located between the current collector (20) and the plate (30) of Hirai (Figure 2), forming a part of the electrical contact path with an adjacent cell.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai as applied to claim 1 above, and further in view of US Patent Application Publication No. 2012/0031772 to Dean et al. (Dean).
As to claim 16, Hirai teaches the apparatus of claim 1.  Hirai further teaches that the rings are axially compressed mechanically by tie rides that extend axially parallel in order to seal the cell and the supply structure (Column 8, Lines 1-9; Figure 3)
However, Dean also discusses stacked hydrogen generating electrolysis cells wherein axial frames are compressed together by tie rods and teaches that the tie rods (24/25) can extend through the entire support structure including the central axial frames and the end plates (Abstract; Paragraph 0040; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to extend the tie rods through the entire support structure of Hirai and not just the end plates as a known art equivalent as taught by Dean (MPEP 2144.06 II).

Claims 1-3, 5-9, 11, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0153560 to Doucet et al. (Doucet) in view of Hirai.
As to claim 1, Doucet teaches an electrolysis cell for hydrogen production, thus a convertor for converting electrical energy into chemical energy, the converter comprising, at least one electrochemically active planar cell (5/7/9/15/17) centered on an axis and electrically insulating coaxial rings (100A/100B) radially surrounding at least a portion of the cell and through which extends a supply structure with passages (51/53/55/57/111/113/115/117) for conducting process media to the cell, the rings (100A/100B) forming compartments axially flanking the cell, the compartment delimited radially by a respective one of the rings  (Paragraphs 0001, 0066-0070 and 0085-0086; Figure 2).  However, Doucet fails to teach that the apparatus further comprises a pressurizable chamber surrounding the rings.  
However, Hirai also discusses cell stacks for water electrolysis and teaches that the stack should be provided within a pressure vessel comprising a pressurizable medium in order to ensure that the membrane unit is not damaged by pressure and to ensure that the cells stay sealed under pressure (Column 2, Lines 1-19 and 30-55; Column 7, Lines 47-67; Figures 2 and 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the stack of Doucet within a pressure vessel as in Hirai in order to ensure that the membrane unit is not damaged by  (84/86/88/74/76/78) formed in the rings for the outlet of hydrogen with entrained water, oxygen with entrained water and water alone, wherein the water from each stream is recovered and recycled both to the pressurizable chamber and water inlet passages (82/72), thus each of the compartment indirectly opening to the pressurizable chamber via passages in each ring (Column 5, Line 39 to Column 6, Line 16; Column 8, Line 10 to Column 9, Line 15; Figures 1, 2, 3 and 5).  Thus utilizing this same interconnection in the apparatus of the combination.  
As to claim 2, the combination of Doucet and Hirai teaches the apparatus of claim 1.  Doucet further teaches that the supply structure comprises primary passages (111, 113, 115, 117) that extend axially to the cell through the rings (Paragraphs 0085-0086; Figure 2).
As to claim 3, the combination of Doucet and Hirai teaches the apparatus of claim 2.  Doucet further teaches that the supply structure comprises secondary passages (51, 53, 55, 57) that extend on a radial plane transverse to the axis of the cell through the rings (100A/100B), the secondary passages (51, 53, 55, 57) connecting the cell to the primary passages (111, 113, 115, 117) (Paragraphs 0085-0086; Figure 2).  
As to claim 5, the combination of Doucet and Hirai teaches the apparatus of claim 1.  Doucet further teaches that at least a portion of the cell (3), for example the membrane (9), diffusers (15) and collectors (17), is held with its outer edge region on an inner edge region of the rings (100/100A/100B) and is located between the rings (100/100A/100B) (Figure 2).
As to claim 6, the combination of Doucet and Hirai teaches the apparatus of claim 5.  Doucet further teaches that the cell comprises molded annular flat gaskets, internal rib (203), between an outer (Paragraph 0067-0070 and 0096-0097; Figures 2 and 6).
As to claim 7, the combination of Doucet and Hirai teaches the apparatus of claim 5.  Doucet further teaches that the rings (100/100A/100B) each have an annular recess (219), formed by an internal rib (203), on an axial end face in the inner edge region in order to receive the outer edge region of at least a portion of the cell (Paragraphs 0067-0070 and 0111; Figures 2 and 8).
As to claim 8, the combination of Doucet and Hirai teaches the apparatus of claim 1.  Doucet further teaches that the rings (100/100A/100B) are symmetrical relative to a central radial plane including the axis (Figures 4 and 5).
As to claim 9, the combination of Doucet and Hirai teaches the apparatus of claim 1.  As discussed above, the combination teaches that the passages to the pressurizable channel pass through the rings.  
As to claim 11, the combination of Doucet and Hirai teaches the apparatus of claim 1.  Hirai further teaches that the medium is water (Column 3, Lines 31-49).
As to claim 14, the combination of Doucet and Hirai teaches the apparatus of claim 1.  Doucet teaches that the cells are provided in plurality in a stack, an individual cell thus forming a cell segment of a cell module of two or more cell segments (Paragraph 0035).
As to claim 15, the combination of Doucet and Hirai teaches the apparatus of claim 1.  Doucet further teaches that the apparatus comprises a stack of the cells, and thus a plurality of the electrochemically active planar cell, each held between the coaxial rings forming a support frame, with all the rings stacked concentrically on one another (Paragraph 0035).
As to claim 18, the combination of Doucet and Hirai teaches the apparatus of claim 1.  Doucet further teaches that the support frame has a circular cross section (Figures 4 and 51)
As to claim 19, the combination of Doucet and Hirai teaches the apparatus of claim 1.  Hirai further teaches that the means forming the pressurizable chamber (90) is a housing with an interior that encloses the support frame (80/70) (Figures 2 and 3).
As to claim 20, the combination of Doucet and Hirai teaches the apparatus of claim 1. As discussed above, Doucet teaches that the converter is an electrolyzer (Paragraph 0001).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doucet and Hirai as applied to claim 3 above, and further in view of US Patent Application Publication No. 2009/0255862 to McWhinney et al. (McWhinney).
As to claim 4, the combination of Doucet and Hirai teaches the apparatus of claim 3.  Doucet teaches that the secondary passages are formed with two opposing inlet/outlet passage structures with the cell being disposed there between, secondary passage (53) opposing secondary passage (57) for flow through the cell from inlet primary passage (117) to outlet primary passage (115) and secondary passage (51) opposing secondary passage (55) for flow through the cell from inlet primary passage (111) to outlet primary passage (113) (Figures 1 and 6).  However, Doucet fails to further teach that these passage structures comprises a plurality of individual sub-passages in a comb or fan like structure.
However, McWhinney also discusses these same types of fluid passages formed in electrolysis cell stacks and teaches that the passages should be formed as sub-passages in a comb/fan like configuration in order to help maintain the integrity of the channel under compression of the stack (Paragraph 0037; Figure 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the secondary passages of Doucet with sub-passages in a comb/fan like configuration in order to help maintain the integrity of the channel under compression of the stack as taught by McWhinney.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While not adequately incorporated into the claims, the prior art does not teach features present in the disclosure as a whole, namely the direct passages formed through each ring on a radial plane transverse to the axis of the cell and directly opening to the pressurizable chamber for communication of fluid directly between the cell compartment and the pressurizable chamber. The prior art teaching indirect connections.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0210012 to Siolo
US 2003/0054210 to Gillet et al. 
US 2015/0299875 to Lopez de Echazarreta Elvira et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794